DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed July 27, 2021, claims 1-21, 23-25, have been cancelled. Claims 22, 26-31 are pending.
In view of the amendment and argument filed July 27, 2021, the rejection of claims 26, 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 (line 2 and 3), the recitations “heavy metals” are considered indefinite. What type of metals are considered heavy metals? Applicants must recognize that “heavy metals” does not necessarily means “Uranium metal”.
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. Applicants argue that the recited “heavy metals” of claim 20 is clear because the recitation has been defined in P. B. Tchounwou et al., EXS, 101:133-164, 2012. As provided in the reference, “heavy metals are naturally occurring elements that have a high atomic weight and a density at least 5 times greater than that of water”.
However, the examiner disagrees because, although a claim feature(s) can be interpretated or defined by the applicant’s specification or by a common meaning provided by a reference. A limitation (a feature to be claimed) cannot be read into the claims from applicant’s specification, or from an external reference (or other sources).

					Allowances
7.    	Claims 22, 26-29, 31 have been allowed. Claim 30 would be allowable if the 112 rejections are overcome.
8.    	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Sugo et al. (US 4,622,366) to render the present invention anticipated or obvious to one of ordinary skill in the art. Although Sugo et al. disclose a process comprising a polymer comprising amidoxime groups for extracting Uranium, there is inadequate teaching in Sugo et al. to teach a step characterizing by “providing a precursor material having nitrile groups appended to its surface, wherein said precursor material is produced by graft co-polymerization of a nitrile-containing vinylic monomer and itaconic acid, thereby producing a precursor material having nitrile groups and carboxylic acid groups derived from itaconic acid on the surface of the precursor material”.

Conclusion
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
July 30, 2021